                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                    4 :19-CV-86-D

MICHAEL ROY SHEPPARD,                           )
                                                )
              Plaintiff,                        )
                                                )
              V.                                )                    ORDER
                                                )
SHERIFF ERNIE COLEMAN,                          )
                                                )
              Defendant.                        )

       This case is before the court on the unopposed motion (D.E. 67) by defendant to allow his

insurance carrier to attend the session of the court-hosted settlement conference scheduled for 16

April 2021 by conference call or remote video platform. In the court's discretion, the motion is

ALLOWED.

       A representative of defendant's insurance earner shall attend this sess10n of the

settlement conference through the court-based Cisco Meeting System ("CMS"). Attached hereto

are instructions on use of CMS by Information Technology Administrator Glenna Falk in the

Clerk's Office, whose contact information is included with the instructions.         Counsel for

defendant shall arrange with Ms. Falk to conduct a trial run using CMS that includes the

representative of defendant's insurance carrier. The trial run shall be completed no later than

Thursday, 15 April 2021.

       Nothing herein shall be deemed to limit the court's discretion with respect to

arrangements for any further settlement proceedings in this case.

       SO ORDERED, this 13th day of April 2021.       Q\ \ J ~

                                                    J~
                                                    United States Magistrate Judge




          Case 4:19-cv-00086-D Document 68 Filed 04/13/21 Page 1 of 2
                            INSTRUCTIONS ON USE OF CMS

The link to CMS is:

https://join.uc. us courts. gov /invited.sf?secret=pxcfglRsXPaPG8RL5J3 P A&id=6094 3 513 9

Either click the link or copy the link and paste it into the Google Chrome address bar. Whichever
method you choose, the Google Chrome browser must be used.

You will then see a screen that reads "Joining Gates test." There is a place for you to type your
name. After you enter your name, click the "Join meeting" button.

That will take you to a page for you to select your camera, microphone and test your speakers.
You should see yourself in a window beside the camera if you have selected the correct camera
(if you have more than one choice) and uncovered your camera. Using a headset with your
computer can minimize audio issues in the call. Click to test your speakers and adjust the
volume.

When you are ready, click the "Join meeting" button. You are now in the meeting room. At the
bottom of the main screen, you will see four buttons:



The first mutes and unmutes your microphone. Unless you are speaking, it should be muted. The
second button allows you to share your screen, and the third gives you a touch tone keypad. The
last button ends your connection to the call.

You will only see yourself if you move your mouse on the screen. In the small self-view
window, there are three buttons. The first one turns your camera on and off.

If you have any questions or issues please call Glenna Falk at 919-272-1379 or email her at
glenna falk@nced.uscourts.gov.




           Case 4:19-cv-00086-D Document 68 Filed 04/13/21 Page 2 of 2
